EXHIBIT 10.13

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (“Amendment”) is made and entered into
by and between USANA Health Sciences, Inc., a Utah corporation (“Borrower”) and
Bank of America, N.A., a national banking association (“Bank”).

 

Recitals

 

A.    Borrower and Bank are parties to that certain Credit Agreement dated
September 20, 1999 (as amended or otherwise modified, the “Credit Agreement”)
pursuant to which, among other things, Bank made available a revolving line of
credit in the amount of $12,500,000 and a term loan to Borrower in the amount of
$10,000,000.

 

B.    The Credit Agreement contains certain financial covenants binding upon the
Borrower, including a minimum fixed charge coverage ratio.

 

C.    Borrower has requested that Bank agree to modify the fixed charge coverage
ratio, which Bank has agreed to do on the terms and conditions herein contained.

 

NOW THEREFORE, in consideration of the foregoing, Borrower and Bank agree as
follows:

 

Agreement

 

1.     DEFINED TERMS.  Capitalized terms not otherwise defined herein shall have
the meanings given in the Credit Agreement.

 

2.     AMENDMENT TO CREDIT AGREEMENT.  Section 1.10 of the Credit Agreement is
amended and restated to read as follows:

 

1.10        Fixed Charge Coverage Ratio shall mean:

 

(a)       as of the end of each of Borrower’s fiscal quarters ending March 31,
2001 through December 29, 2001, the ratio of (i) the sum of (A) EBITDA of
Borrower less (B) the sum of (1) fifty percent (50%) of the capital expenditures
made by Borrower plus (2) the provision for taxes based on income made by
Borrower to (ii) the interest expense of Borrower, in each case, for the period
of four consecutive fiscal quarters then ended;

 

(b)       as of the end of each of Borrower’s fiscal quarters ending March 30,
2002 through December 31, 2002, the ratio of (i) the sum of (A) EBITDA of
Borrower less (B) the sum of (1) the provision for taxes based on income made by
Borrower for the period of four consecutive fiscal quarters then ended plus
(2) as applicable (A) for the fiscal quarter ended March 30, 2002, the product
of (x) the capital expenditures made by Borrower during the fiscal then quarter
multiplied by (y) four, (B) for the fiscal quarter ended June 30, 2002, the
product of (x) the capital expenditures made by Borrower during the period of
two consecutive fiscal quarters then ended multiplied by (y) two, (C) for the
fiscal quarter ended September 30, 2002, the product of (x) the capital
expenditures made by Borrower during the period of three consecutive fiscal
quarters then ended multiplied by (y) one and thirty four one hundredths, and
(D) for the fiscal quarter ended December 31, 2002, the capital expenditures
made by Borrower during the period of four consecutive fiscal quarters then
ended to (ii) the sum of (A) the interest expense of Borrower for the period of
four consecutive fiscal quarters then ended plus (B) the current portion of
long-term Debt of Borrower as of such date; and

 

(c)       as of the end of each of Borrower’s fiscal quarters ending March 30,
2003 and thereafter, the ratio of (i) the sum of (A) EBITDA of Borrower less
(B) the sum of (1) the capital expenditures made by Borrower plus (2) the
provision for taxes based on income made by Borrower, in each case for the
period of four consecutive fiscal quarters then ended to (ii) the sum of (A) the
interest expense of Borrower for the period of four consecutive fiscal quarters
then ended plus (B) the current portion of long-term Debt of Borrower as of such
date.

 

--------------------------------------------------------------------------------


 

3.     CONDITIONS TO EFFECTIVENESS.  Notwithstanding anything contained herein
to the contrary, this Amendment shall not become effective until each of the
following conditions is fully and simultaneously satisfied:

 

(a)   Delivery of Amendment.  Borrower and Lender shall have executed and
delivered counterparts of this Amendment to each other;

 

(b)   Corporate Authority.  Lender shall have received such evidence of
corporate authority and action as Lender shall request demonstrating that the
execution, delivery and performance of this Amendment has been duly authorized
by Borrower;

 

(c)   Representations True; No Default.  The representations of Borrower as set
forth in Article 7 of the Credit Agreement shall be true on and as of the date
of this Amendment with the same force and effect as if made on and as of this
date.  No Event of Default and no event which, with notice or lapse of time or
both, would constitute an Event of Default, shall have occurred and be
continuing or will occur as a result of the execution of this Amendment; and

 

(d)   Other Documents.  Lender shall have received such other documents,
instruments, and undertakings as Lender may reasonably request.

 

4.     REPRESENTATIONS AND WARRANTIES.  Borrower hereby represents and warrants
to Lender that each of the representations and warranties set forth in Article 7
of the Credit Agreement is true and correct in each case as if made on and as of
the date of this Amendment and Borrower expressly agrees that it shall be an
additional Event of Default under the Credit Agreement if any representation or
warranty made hereunder shall prove to have been incorrect in any material
respect when made.

 

5.     NO FURTHER AMENDMENT.  Except as expressly modified by this Agreement,
the Credit Agreement and the other Loan Documents shall remain unmodified and in
full force and effect and the parties hereby ratify their respective obligations
thereunder.

 

6.     RESERVATION OF RIGHTS.  Borrower acknowledges and agrees that the
execution and delivery by Bank of this Agreement shall not be deemed to create a
course of dealing or otherwise obligate Bank to forbear or execute similar
amendments under the same or similar circumstances in the future.

 

7.     MISCELLANEOUS.

 

(a)           This Agreement comprises the entire agreement of the parties with
respect to the subject matter hereof and supersedes all prior oral or written
agreements, representations or commitments.

 

(b)           This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same Agreement.

 

(c)           This Agreement and the rights and obligations of the parties
hereto shall be construed and interpreted in accordance with the internal laws
of the State of Washington.

 

EXECUTED AND DELIVERED by the duly authorized officers of the parties as of the
date first above written.

 

Dated as of April 17, 2002.

 

Borrower:

 

Bank:

 

 

 

USANA HEALTH SCIENCES, INC.

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

By:

/s/ Gilbert A. Fuller

 

By:

/s/ Mark N. Crawford

 

 

Gilbert A. Fuller, SVP & CFO

 

 

Mark N. Crawford, Senior Vice President

 

2

--------------------------------------------------------------------------------